DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Doering et al. (US 2004/0126275) teaches a signal acquisition device (1) comprising: 
a light source (2); 
an optical system (3; 7) that focuses the laser light onto a sample, and that collects generated fluorescence; 
a photodetector (9) that detects the fluorescence collected by the optical system; and 
one or more processors (Abstract; [0043]) comprising hardware, the one or more processors being configured to: 
obtain a fluorescence lifetime waveform having an exponential shape ([0045]; Fig. 4); and 
calculate maximum of the waveform ([0049]; 33), make adjustment based on maximum determined ([0053]; [0054]), and calculate value which characterizes the sample based on the waveform ([0045]; [0058]; [0065]). 

Doering does not teach the one or more processors being configured to: calculate a fluorescence lifetime coefficient from a waveform obtained by removing a region not corresponding to an exponential function from the obtained fluorescence lifetime waveform.

Palais et al. (US 2009/0222503) teaches a system and method for curve analysis that includes plotting fluorescence and removing background that is an exponential curve (Abstract; B(T); [0034]). 

The prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a signal acquisition device comprising: namely, the one or more processors being configured to: calculate a fluorescence lifetime coefficient from a waveform obtained by removing a region not corresponding to an exponential function from the obtained fluorescence lifetime waveform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884